Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-23 are pending and examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claims 10-23 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the knock down of dmr6 genes in transgenic soybean plant via RNAi, does not reasonably provide enablement for a soybean plant having reduced activity/level of the DMR6 protein of SEQ ID NO: 115 and/or 116 including a result of a non-natural mutation introduced into the dmr6 gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	The claims are drawn to a Phytophthora sojae resistant soybean plant, wherein the soybean plant has reduced activity of a first DMR6 protein comprising amino acid sequence SEQ ID NO: 116 and/or a second DMR6 protein of SEQ ID NO: 115 as compared to the activity of the first and/or second  DMR6 protein in a corresponding soybean plant that is not resistant to Phytophthora sojae; wherein the reduced activity of the first DMR6 and/or second DMR6 protein is the result of a non-natural mutation in a first gene and/or second gene encoding the first and/or second DMR6 protein, and wherein the non-natural mutation results in reduced expression or reduced transcription of the first gene and/or second encoding said DMR6 protein ; seed, tissue, or plant part thereof that comprises the non-natural mutation in the first gene and/or second gene  and has a reduced activity of the first and second protein; wherein the reduced activity of the first DMR6 of SEQ ID NO: 116 and/or SEQ ID NO: 115  protein is the result of a non-natural mutation in a first gene encoding the first DMR6 protein, wherein the non-
The specification provides guidance for the identification of the DMR6 of SEQ ID NO: 62 encoded by SEQ ID NO: 61 and mutants thereof from Arabidopsis thaliana, its orthologous proteins from other plant species including soybean (SEQ ID NO: 116 and 115 ) and alignment of the amino sequences of said proteins. The specification also provides guidance for EMS-mutants generated from the highly susceptible Arabidopsis line Ler eds1-2 that showed severely reduced growth of Hyaloperonospora paraistica and the identification of the dmr6 mutant therefrom. The specification also shows the complementation of mutant dmr6 in Arabidopsis thaliana by DMR6 orthologous from Cucumis sativa, Spinach oleracea, Lactuca sativa or Solanum lycopersicum (Figure 14)  when cloned into a plant expression vector under the control of a plant promoter (Examples 1-5). 
The specification states that plants with reduced PMR6 protein level or activity are shown to exhibit resistance to several Oomycetes and fungal pathogens. The specification also states that such reduced DMR6 protein level or activity can be achieved, for example, by reducing the expression of the DMR6 gene by gene silencing using RNAi, by nucleotide changes in the DMR6 coding sequence, by amino acid substitution in the protein. The specification, however, does not provide guidance for other methods of achieving reduced expression of the first and/or second gene encoding the DMR6 protein of SEQ ID NO: 116 and 115. The specification does not provide guidance for a soybean plant other than those obtained via RNAi of the genes encoding SEQ ID NO: 116 and/or SEQIDNO:115 which resulted in reduced level or 
Furthermore, the state of the prior teaches that mutating a dmr6 does not necessarily result in increased resistance to fungal pathogens. See, for example, Vogel, JP (Plant Cell (2002) 14:2095-2106) who teach that in dmr6, a pectate lyase gene is mutated resulting in an altered composition of the plant cell which didn’t block penetration by fungus. 
Therefore, given that the broad scope of the claims, the limited working examples, given that no soybean plant having resistance to Phytophthora sojae as a result of a mutated dmr6 gene is disclosed, given the unpredictability inherent in mutations in the dmr6 gene for resistance to plant pathogen as discussed above, and the lack of specific biological role of the protein of SEQ ID NO: 115 and 116, one would Phytophthora sojae resistant soybean plants having reduced activity of a first and/or second DMR6 proteins of SEQ ID NO: 116 and/or SEQ ID NO: 115 and a method of producing said plants, without undue experimentation.
In Genentech Inc. v. Novo Nordisk AIS (42 USPQ2d 1001 at p. 1005) The CAFC stated "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not workable...While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention...[W]hen there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required ....". "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue." In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme et al (US 20140289897 A1) in view of Schoen et al (US 20120227134 A1) and Coffin, Marie WO 2008/153927 A2; Applicant’s IDS).
Van Damme et al teach soybean plants with reduced DMR6 activity that are resistant to Phytophthora sojae, methods of producing said soybean plants. Van Damme et al teach identification of DMR6 genes from crop species including soybean (Table 1). Paragraph [0024] states the large number of crop diseases caused oomycetes including Phytophthora sojae on soybean. Figure 1 shows alignment of the DMR6 sequences from various crops and the high sequence identity of the DMR6 proteins. Fig. 7 shows the structure and mutations in the dmr6 alleles that result in the reduced expression of the DMR6 proteins. At paragraph [0059] Van Damme et al teach that plants including soybean having no or reduced level/activity of DMR6 protein show resistance to oomycetes and fungus. At paragraph [0084] Van Damme et al teach knock down of DMR6 gene (alleles 1 and 2) by RNAi. 
While Van Damme et al teach identification and isolation of the dmr6 gene (DMR6-1 and DMR6-2 alleles) in any crop species, Van Damme et al do not explicitly teach SEQ ID NO: 115 or SEQ ID NO: 116). 
SEQ ID NO: 116 and SEQ ID NO:115 are known in the prior art as evidenced by Schoen et al who teach a sequence that is 100% to Applicant’s SEQ ID NO: 115 (see alignment of sequences shown below), and Coffin, Marie who teach a sequence that is 100% identical to Applicant’s SEQ ID NO: 116 (according to the International Search Report).
Phytophthora sojae soybean plants as suggested by Van Damme et al, with a reasonable expectation of success. One would have been motivated to produce Phytophthora sojae resistant soybean plants given the problem of disease caused by oomycete Phytophthora sojae on soybean production as taught by Van Damme et al. Therefore, the claimed invention as whole was a prima facie obvious. 

SEQ ID NO: 115

RESULT 1
 Sequence 323, Application US/13510220
; Publication No. US20120227134A1
; GENERAL INFORMATION
;  APPLICANT: Schoen, Hardy
; SEQ ID NO 323
;  LENGTH: 1017
;  TYPE: DNA
;  ORGANISM: Glycine max
;  FEATURE:
;  NAME/KEY: CDS
;  LOCATION: (1)..(1017)
Alignment Scores:

Score:                  1787.00        Matches:       337    
Percent Similarity:     99.7%          Conservative:  0      
Best Local Similarity:  99.7%          Mismatches:    1      
Query Match:            99.6%          Indels:        0      
DB:                     42             Gaps:          0      

US-16-642-257-115 (1-338) x US-13-510-220-323 (1-1017)

Qy          1 MetAspIleLysValLeuSerSerGlyValGlnTyrSerAsnLeuProGluSerTyrIle 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGACATAAAAGTGCTTTCTTCCGGAGTTCAGTACTCAAATCTACCGGAGAGTTACATC 60

Qy         21 ArgProGluSerGluArgProArgLeuSerGluValSerGluCysGluAspValProIle 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGACCCGAATCGGAGCGACCTCGTCTTTCCGAGGTTTCGGAGTGCGAGGATGTTCCAATC 120

Qy         41 IleAspLeuGlySerGlnAsnArgAlaGlnIleValHisGlnIleGlyGluAlaCysArg 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATCGACTTGGGTTCTCAAAATAGAGCCCAGATTGTTCACCAAATCGGTGAAGCCTGCAGA 180

Qy         61 AsnTyrGlyPhePheGlnValIleAsnHisGlyValAlaLeuGluAlaAlaLysGluMet 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AACTATGGTTTCTTCCAGGTGATTAATCACGGGGTGGCTTTAGAAGCGGCAAAGGAAATG 240

Qy         81 GluGluValAlaHisGlyPhePheLysLeuProValGluGluLysLeuLysLeuTyrSer 100
                 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GTAGAAGTGGCACATGGATTCTTCAAGTTACCAGTGGAGGAGAAGCTCAAGTTGTACTCG 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GAAGACACATCAAAGACAATGAGACTGTCTACTAGTTTTAATGTGAAAAAAGAGACGGTG 360

Qy        121 ArgAsnTrpArgAspTyrLeuArgLeuHisCysTyrProLeuGluLysTyrAlaProGlu 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CGTAATTGGAGGGATTATCTTAGGCTTCACTGCTATCCATTGGAGAAATATGCGCCTGAA 420

Qy        141 TrpProSerAsnProProSerPheLysGluThrValThrGluTyrCysThrIleIleArg 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TGGCCTTCTAATCCACCCTCTTTCAAGGAAACTGTTACAGAATACTGCACAATAATTAGG 480

Qy        161 GluLeuGlyLeuArgIleGlnGluTyrIleSerGluSerLeuGlyLeuGluLysAspTyr 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GAATTGGGGTTGAGGATACAGGAATACATATCAGAGAGTTTGGGCCTAGAAAAAGACTAC 540

Qy        181 IleLysAsnValLeuGlyGluGlnGlyGlnHisMetAlaValAsnTyrTyrProProCys 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATAAAGAATGTATTAGGGGAACAAGGGCAGCACATGGCTGTGAACTACTATCCACCATGC 600

Qy        201 ProGluProGluLeuThrTyrGlyLeuProGlyHisThrAspProAsnAlaLeuThrIle 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 CCAGAACCAGAACTTACCTATGGATTGCCAGGGCACACTGACCCAAATGCACTTACAATT 660

Qy        221 LeuLeuGlnAspLeuGlnValAlaGlyLeuGlnValLeuLysAspGlyLysTrpLeuAla 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CTGCTTCAAGACCTTCAAGTTGCTGGCCTTCAGGTTCTCAAAGATGGCAAGTGGCTTGCC 720

Qy        241 ValSerProGlnProAsnAlaPheValIleAsnIleGlyAspGlnLeuGlnAlaLeuSer 260

Db        721 GTTAGTCCCCAACCTAATGCCTTTGTCATTAACATTGGCGATCAACTTCAGGCTTTGAGT 780

Qy        261 AsnGlyLeuTyrLysSerValTrpHisArgAlaValValAsnValGluLysProArgLeu 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AATGGGCTTTATAAGAGTGTGTGGCACCGTGCTGTTGTCAATGTTGAGAAACCAAGGCTT 840

Qy        281 SerValAlaSerPheLeuCysProAsnAspGluAlaLeuIleSerProAlaLysProLeu 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TCTGTGGCTTCATTTCTTTGTCCAAATGACGAGGCATTGATAAGCCCTGCAAAACCACTC 900

Qy        301 ThrGluHisGlySerGluAlaValTyrArgGlyPheThrTyrAlaGluTyrTyrLysLys 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 ACCGAACATGGATCCGAAGCCGTATACAGAGGATTTACATATGCAGAATACTATAAGAAG 960

Qy        321 PheTrpSerArgAsnLeuAspGlnGluHisCysLeuGluLeuPheLysAsnLys 338
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TTTTGGAGCAGGAACTTAGACCAAGAACACTGTTTGGAACTTTTCAAGAACAAG 1014


Remarks
No claim is allowed.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662